DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furui et al. (US2008/0317975).   
Re claim 1, Furui et al. teach dry-cleaning a susceptor 2 disposed in a process chamber 1 of a film deposition apparatus 100 (paragraph 34) comprising the steps of a) placing a protective member (i.e. dummy wafer) on a substrate receiving region (paragraph 35, element 2, Fig. 3A) provided in the susceptor (Fig. 1), and supplying a cleaning gas (elements 17a, 17b, 17c, 17d) to the susceptor having the dummy wafer (i.e. protective member), thereby removing a film deposited on the surface of the susceptor, wherein the substrate receiving region (element 2, Fig. 3A )  is formed as a recess having a shape along an outer shape of a substrate in plain view; wherein the recess includes a pedestal (element 3, Fig. 1) disposed at a center of a bottom surface to support the wafer or dummy wafer (i.e. protective .   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US2008/0317975) in view of Tsukatani et al. (US2009/0142605).
Re claims 6-8, Furui et al. teach a dummy wafer, but fails to teach the claimed limitations.  Tsukatani et al. teach that dummy wafers are required to have greater resistance and strength because they are brought in contact with corrosive gases and plasmas.  Dummy wafers are generally made of silicon, quartz or the like.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furui et al. to include equivalent dummy wafers, made of silicon, quartz, as taught by Tsukatani et al. for purposes of providing a highly resistant and strong substrate in contact w/ corrosive gases and plasmas. Re claim 7, in the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the limitations to be met since Tsukatani et al. teach a quartz dummy wafer.  The examiner argues that the properties of resistance are based on the chemical property of the dummy wafer.  Since Tsukatani et al. teach the same composition, the skilled artisan would reasonably expect the properties of the dummy wafer to be the same, absent a showing of criticality and/or unexpected results.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US2008/0317975) in view of Katayama et al. (US2015/0340261). 
Furui et al. teach a susceptor, but fails to teach a susceptor made of quartz.  Katayama et al. teach in paragraph 85, a chuck having a quartz ring for protection around the periphery of the chuck.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furui et al. to include the susceptor comprising quartz, as taught by Katayama et al. for purposes of providing protection of the chuck. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US2008/0317975) in view of  Kato et al. JP2010-153805A (machine translation).
Furui et al. et al. teach the invention substantially as claimed with the exception of rotating the susceptor while etching.  Kato et al. teach (paragraphs 61-62 and 64) rotating the susceptor while etching in order to effectively clean film deposition from the processing chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furui et al. to include rotating of the susceptor during dry etching, as taught by Kato et al., in order to effectively contact the entire surface and components of the processing chamber, such that the contaminants and residue can be removed effectively and the desired cleanliness is achieved. 
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US2008/0317975) in view Kohno et al. (US2009/0308840).
Furui et al. teach the method substantially as claimed with the exception of the fluorine containing cleaning gas.  Paragraph 51 teaches that after a film formation process, such as an oxide film formation (paragraph 34), the processing chamber is cleaned with a cleaning gas. Kohno et al. teach plasma cleaning to remove silicon oxide film (paragraph 135) using a fluorine containing gas such as NF3.  Absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furui et al. to include equivalent gases, such as a fluorine containing gas, as taught by Kohno et al. for purposes of removing the same oxide film formation present in the processing chamber. 
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of the newly amended claims.
The rejections of the claims, as being anticipated and/or unpatentable in view of Ishikawa et al. are withdrawn in view of the newly amended claims.  All arguments are deemed moot.  Applicant’s newly amended limitations are taught by Furui et al., for the reasons recited above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc